Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francis de Rege on March 16, 2021.
The application has been amended as follows: 

1.            (Amended) A cosmetic applicator wand in the form of an elongated tool comprising, 
a stem portion disposed between a first end and a second end of the elongated tool, the stem portion including a region configured to be gripped by a user, 
an applicator coupling element at the first end of the elongated tool, and
an enlarged element disposed between the region configured to be gripped by the user and the applicator coupling element, wherein
the enlarged element includes a groove, and 
an applicator configured for coupling to the coupling element, the applicator including an applicator tip, wherein the applicator tip is curved away from the primary axis of the applicator handle and  the applicator tip includes a through hole.



               a cosmetic applicator wand in the form of an elongated tool and an applicator comprising an applicator shaft and an applicator tip, the applicator tip comprising an application surface for applying a cosmetic formulation to skin,
wherein the applicator wand comprises, 
a stem portion disposed between a first end and a second end of the elongated tool, the stem portion including a region configured to be gripped by a user, 
an applicator coupling element at the first end of the elongated tool, and
an enlarged element disposed between the region configured to be gripped by the user and the applicator coupling element,
wherein the applicator shaft is coupled to the wand at the first end of the elongated tool using the applicator coupling element, 
wherein the enlarged element includes a groove, and
wherein the applicator tip is curved away from the primary axis of the applicator handle and  the applicator tip includes a through hole.


Claim 10 has been cancelled.

In claim 11, line 1, “10” has been deleted and the number “1” has been inserted therefor.
In claim 12, line 1, “10” has been deleted and the number “1” has been inserted therefor.

Allowable Subject Matter
Claims 1-4, 6-9, 11, 12, 14, 16, 17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art shows or suggests the cosmetic applicator wand handle as claimed with the enlarged element including a groove in combination with the applicator tip having a through hole having a wherein the applicator tip is curved away from the primary axis of the applicator.  See also the comments set forth in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez, can be reached on (571)272-4964.  The examiner’s alternate supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772